DETAILED ACTION
This non-final Office action is responsive to amendments filed June 14th, 2021. Claims 31-33 have been amended. Claims 3, 6, 9-10, 13, 16, 19, 22, 25-36 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/21 has been entered.

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by obtaining real-time sensor data from one or more sensors located at one or more locations within the geographic area, the real-time sensor data being generated 
With regard to the limitations of claims 3, 6, 9, 10, 13, 16, 19, 22, and 25-36, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 6/14/21 have been fully considered but they are not persuasive. 
On pages 14-20 of the provided remarks, Applicant argues that the amended independent claims as a whole recite significantly more than the alleged abstract idea. Beginning on page 14 of the provided remarks and continuing to page 16, Applicant recites the entirety of amended claim 31 (excluding the preamble) as support for the claim as a whole amounting to significantly more than the alleged mental processes. Examiner respectfully disagrees and asserts that the “obtaining, a pollution concentration field of 
Continuing on pages 16-17 of the provided remarks, Applicant cites paragraphs 0034-0035 of the Specification for support and argues that “the above-mentioned recitations of claim 31 remove the need for soliciting an Expert’s judgement in determining where to deploy sensors for monitoring pollution and causing the deployment of or deploying such sensors in the most accurate and efficient manner possible.” Examiner respectfully disagrees and asserts that the expert judgment, which is listed in the 2019 Update as a mental process, is used to determine where to set up new monitoring stations similar to the placement of sensors at target sites in the present application. Therefore, the claims are directed to an abstract idea.
Additionally on pages 18-19, Applicant argues that claim 31 integrates the recited judicial exception into a practical application. Specifically, on page 19, Applicant argues that “Similar to Diamond v. Diehr, claim 31 as amended integrates the alleged judicial exception into a practical application in a manner that imposes meaningful limits on the Diamond V. Diehr, the real-time sensor data of claim 31 is utilized in a manner that updates the pollution concentration field which is utilized to determine the combined pollution influence value that is utilized to rank candidate sites, select a target site, and cause a deployment of one or more additional sensors to the target site.” Examiner respectfully disagrees and asserts that per MPEP 2106.05(a)(II) and the 2019 PEG, Diamond v. Diehr provided an example of an improvement in existing technology “Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981).” The present claims are not analogous to the computerized method of Diamond v. Diehr because the present claims do not utilize a specialized device to modify the conventional process. The claimed additional elements would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Therefore, the 35 USC 101 rejection has been maintained. Applicant’s arguments are not persuasive. 
Applicant's arguments regarding 35 USC 103 rejection filed 6/14/21 have been fully considered but they are not persuasive. 
On pages 20-23, Applicant argues that the amended claims overcome the prior art of record. Specifically on page 22 of the provided remarks, Applicant argues that primary list of pollution source sites within the geographic region that are generating pollution” with “the list of pollution source sites comprising a location of each pollution source site within the geographic region”. Examiner cites Li (U.S 2016/0370333 A1) and Rosti (U.S 2017/0127220 A1) to address the amended claim limitations of independent claims 31-33. 

Claim Objections
Applicant is advised that should claims 10, 19, and 28 be found allowable, claim 30 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 9, 10, 13, 16, 19, 22, and 25-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claims 31-33 recites the limitation "the top candidate site" in the line beginning "select a target site".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 6, 9, 10, 13, 16, 19, 22, and 25-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 31 (method), 32 (system), and 33 (computer program product), and dependent claims 3, 6, 9, 10, 13, 16, 19, 22, 25-30, and 34-36 respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) 
Step 2A Prong 1: The independent claims are directed toward obtaining, by at least one processing device comprising a processor operatively coupled to a memory, a list of candidate sites within a geographic area that are potential locations for deploying additional sensors for monitoring pollution; obtaining, by the at least one processing device, a list of pollution source sites within the geographic region that are generating pollution, the list of pollution source sites comprising a location of each pollution source site within the geographic region; obtaining, by the at least one processing device, a pollution concentration field of the geographic area, the pollution concentration field comprising a three-dimensional model describing distributions of pollutants within the geographic area; obtaining, by the at least one processing device, real-time sensor data from a plurality of sensors located at a plurality of locations within the geographic area, the real-time sensor data being generated in real-time by each sensor of the plurality of sensors based at least in part on pollution in the geographic area that is within range of the location of that sensor; updating, by the at least one processing device, the pollution concentration field based at least in part on the real-time sensor data, the updating comprising: converting the real-time sensor data obtained from each sensor into a sequence of pollution concentration values and corresponding height values, the corresponding height value for each pollution concentration value being relative to the location of each sensor; generating a magnitude for each location associated with each corresponding sensor by combining the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence, the combining comprising weighting each of the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence based at least in part on the corresponding height value for that location; and updating the pollution concentration field based at least in part on the generated magnitude for each location to generate the updated pollution concentration field; 7CN920160172US 1 identifying, by the at least one processing device, a target area within the geographic area based at least in part on the updated pollution concentration field; determining, by the at least one processing device, a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area; determining, by the at least one processing device, a combined pollution influence value of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site; ranking, by the at least one processing device, the candidate sites based at least in part on the combined pollution influence value; selecting, by the at least one processing device, a target site from the candidate sites in the target area based at least in part on the ranking of the candidate sites, the target site comprising the top candidate site in the ranking; and causing, by the at least one processing device, a deployment of one or more additional sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “obtaining, a list of candidate sites within a geographic area that are potential locations for deploying additional sensors for monitoring pollution; obtaining, a list of pollution source sites within the geographic region that are generating pollution, the list of pollution source sites comprising a location of each pollution source site within the geographic region; obtaining, a pollution concentration field of the geographic area, the pollution concentration field comprising a three-dimensional model describing distributions of pollutants within the geographic area; obtaining, real-time sensor data from a plurality of sensors located at a plurality of locations within the geographic area, the real-time sensor data being generated in real-time by each sensor of the plurality of sensors based at least in part on pollution in the geographic area that is within range of the location of that sensor” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A computer-implemented method; by at least one processing device comprising a processor operatively coupled to a memory; a plurality of sensors; A system comprising: at least one processing device comprising a processor coupled to a memory; A computer program product comprising a processor-readable storage medium for storing processor-readable program code which, when executed by a processor” would not account for additional elements that integrate the judicial 
In addition, dependent claims 3, 6, 9, 10, 13, 16, 19, 22, 25-30, and 34-36 further narrow the abstract idea and dependent claims 34, 35, and 36 additionally recite “obtain time series data associated with concentration values for a time duration from the updated pollution concentration field” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “at least one processing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A computer-implemented method; by at least one processing device comprising a processor operatively coupled to a memory; a plurality of sensors; A system comprising: at least one processing device comprising a processor coupled to a memory; A computer program product comprising a processor-readable storage medium for storing processor-readable program code which, when executed by a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 31, 3, 6, 9-10, 25; system claims 32, 13, 16, 19, 26-27; and computer program product claims 33, 22, 28-29, 30 recite “A computer-implemented method; by at least one processing device comprising a processor operatively coupled to a memory; a plurality of sensors; A system comprising: at least one processing device comprising a processor coupled to a memory; A computer program product comprising a processor-readable storage medium for storing processor-readable program code which, when executed by a processor”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0127 and 0131 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “obtaining, a list of candidate sites within a geographic area that are 
In addition, claims 3, 6, 9, 10, 13, 16, 19, 22, 25-30, and 34-36 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 34, 35, and 36 additionally recite “obtaining time series data associated with concentration values for a time duration from the updated pollution concentration field” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33, 3, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S 2016/0370333 A1) in view of Delahaye (WO2017/115053 A1) in view of Rosti (U.S 2017/0127220 A1)in view of Davy et al. ('Composition and source .
Claims 31, 32, and 33
Regarding Claim 31, Li discloses the following:
A computer-implemented method, comprising [see at least Paragraph 0013 for reference to the method for generating fine resolution air pollution estimates; Figures 3A-3B and related text regarding the method for modeling an air pollution containment process; Figure 4 and related text regarding a method for generating fine resolution air pollution estimates]
obtaining, by the at least one processing device, a list of pollution source sites within the geographic region that are generating pollution, the list of pollution source sites comprising a location of each pollution source site within the geographic region [see at least Paragraph 0017 for reference to the air quality measuring stations being located across the geographic area; Figures 2A-2B and related text regarding the display of a geographic area having a plurality of air quality measurement stations] 
obtaining, by the at least one processing device, real-time sensor data from a plurality of sensors located at a plurality of locations within the geographic area, the real-time sensor data being generated in real-time by each sensor of the plurality of sensors based at least in part on pollution in the geographic area that is within range of the location of that sensor [see at least Paragraph 0018 for reference to the processing system receiving air quality data and emission source data in real-time and storing the data in the memory for processing; Paragraph 0020 for reference to the system using patterns of historical data to identify 
updating, by the at least one processing device, the pollution concentration field based at least in part on the real-time sensor data [see at least Paragraph 0024 for reference to the method a real-time air pollution estimate for each of the plurality of locations based on the composite air quality model and the real-time air quality data]
generating a magnitude for each location associated with each corresponding sensor by combining the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence
updating the pollution concentration field based at least in part on the generated magnitude for each location to generate the updated pollution concentration field [see at least Paragraph 0023 for reference to the method creating a containment process model for the geo graphic area by taking an average of each of the delta air quality estimates created; Paragraph 0024 for reference to the method creating a composite air quality model for the geographic area based on a trend process model, a diffusion process model, a chemical process model, and a containment process model based on the historic air quality data; Paragraph 0024 for reference to the method a real-time air pollution estimate for each of the plurality of locations based on the composite air quality model and the real-time air quality data] 7CN920160172US 1 
While Li discloses the limitations above, it does not disclose obtaining, by at least one processing device comprising a processor operatively coupled to a memory, a list of candidate sites within a geographic area that are potential locations for deploying additional sensors for monitoring pollution; obtaining, by the at least one processing device, a pollution concentration field of the geographic area, the pollution concentration field comprising a three-dimensional model describing distributions of pollutants within the geographic area; identifying, by the at least one processing device, a target area within the geographic area based at least in part on the updated pollution concentration field; determining, by the at least one processing device, a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area; determining, by the at least one processing device, a combined pollution influence value of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined 
However, Delahaye discloses the following:
obtaining, by at least one processing device comprising a processor operatively coupled to a memory, a list of candidate sites within a geographic area that are potential locations for deploying additional sensors for monitoring pollution [see at least Page 4-5 description of “The selection step 105” for reference to the operator selecting from among a list of typical environments displayed on an interface of the terminal or alternately this list is generated automatically according to geographic coordinates of the location where the device is located]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the list of candidate sites of Delahaye. Doing so would make it possible to discriminate pollutants of interest and present of level of embedded expertise high enough for an interpretation of the results instantly, as stated by Delahaye (Page 3). 


However, Rosti discloses the following:
obtaining, by the at least one processing device, a pollution concentration field of the geographic area the pollution concentration field comprising a three-dimensional model describing distributions of pollutants within the geographic area 
updating, by the at least one processing device, the pollution concentration field based at least in part on the real-time sensor data [see at least Paragraph 0047 for reference to the present invention senses and collects, real-time and near-real-time global air pollution data, and correlates, analyzes, transforms, stores, and presents air pollution information based on such data; Paragraph 0075 for reference to the device providing additional data to the air pollutant data contributing to a three-dimensional characterization of the air pollution data]
the updating comprising: converting the real-time sensor data obtained from each sensor into a sequence of pollution concentration values and corresponding height values, the corresponding height value for each pollution concentration value being relative to the location of each sensor [see at least Paragraph 0047 for reference to the present invention senses and collects, real-time and near-real-time global air pollution data, and correlates, analyzes, transforms, stores, and presents air pollution information based on such data; Paragraph 0067 for reference to the system processing air pollution data periodically through a sequence of analytic steps which result in presentable air pollution information on individual parameters; 
generating a magnitude for each location associated with each corresponding sensor by combining the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence, the combining comprising weighting each of the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence based at least in part on the corresponding height value for that location [see at least Paragraph 0077 for reference to each sensor providing a 3D image and in particular vertical column height information of atmospheric trace gases and aerosols from earth’s surface through to stratosphere; Paragraph 0106 for reference to system comparing  and correlating L0 and L1 data to older data including statistically held historical data by a correlation software module in which the correlation is performed by introducing the data into a global atmospheric model, performing calculations to record values of air pollution as correlated with older data; Paragraph 0107 for reference to the resulting correlated data is then passed to a source-correlation module, which 
updating the pollution concentration field based at least in part on the generated magnitude for each location to generate the updated pollution concentration field [see at least Paragraph 0108 for reference to the resulting cross-correlated data being passed to a geospatial correlation module and associated with geospatial coordinates; Paragraph 0109 for reference to the resulting geospatially correlated data being geospatially mapped as air pollution value surface contours in a three-dimensional geospatial model] 
identifying, by the at least one processing device, a target area within the geographic area based at least in part on the updated pollution concentration field [see at least Paragraph 0088 for reference to sensor stations being deployed in a geospatial sector and if there is a known stationary air pollution source, or in dense urban areas, the sensor stations are deployed at a relatively high density, with short distances between stations; Figure 9 and related text regarding the ground network sensor stations grid from a geospatial perspective]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the pollution concentration field obtaining and updating functionality of Rosti. Doing so would provide air pollution information in geospatial format, as well as air pollution information in infographic format, as well as 

While the combination of Li, Delahaye, and Rosti disclose the limitations above, they do not disclose determining, by the at least one processing device, a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area; determining, by the at least one processing device, a combined pollution influence value of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site; ranking, by the at least one processing device, the candidate sites based at least in part on the combined pollution influence value; selecting, by the at least one processing device, a target site from the candidate sites in the target area based at least in part on the ranking of the candidate sites, the target site comprising the top candidate site in the ranking; and causing, by the at least one processing device, a deployment of one or more additional sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area.
However, Davy discloses the following: 
determining, by the at least one processing device, a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area [see at least Page 145 for reference to Tables 1 and 2 which display the elemental composition of source profiles and contribution of PM2.5 and PM2.5-10
determining, by the at least one processing device, a combined pollution influence value of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site [see at least Paragraphs 1, 2, 5, 6, and 7 on Page 145 for reference to the specific factors making up a certain percentage of the coarse particle mass; Examiner notes the ‘certain percentage’ as the ‘influence of the pollution source’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the influence determination of Davy et al. Doing so would establish source-specific health risks for an exposed population and for informing policy makers so that they may develop suitable legislation to better manage air quality within an airshed, as stated by Davy et al. (Paragraph 1 Section 1).

While the combination of Li, Delahaye, Rosti, and Davy disclose the limitations above, they do not disclose ranking, by the at least one processing device, the candidate sites based at least in part on the combined pollution influence value; causing, by the at least one processing device, a deployment of one or more additional sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area.
However, Mantripragada discloses the following:
ranking, by the at least one processing device, the candidate sites based at least in part on the combined pollution influence value [see at least Paragraph 0067 for 
selecting, by the at least one processing device, a target site from the candidate sites in the target area based at least in part on the ranking of the candidate sites, the target site comprising the top candidate site in the ranking [see at least Paragraph 0066 for reference to the automated vehicle determining the pollution concentration gradient and determining the direction of increasing concentration gradient and then moving along the direction of increasing concentration gradient toward the pollution source to detect the location of the pollution source; Paragraph 0066 for reference to the automated vehicle determining the location of the pollution source according to a grid pattern; Paragraph 0067 for reference to a global maximum concentration value and local maximum concentration values being detected in each segment of the grid pattern]
causing, by the at least one processing device, a deployment of one or more additional sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area [see at least Paragraph 0073 for reference to the method of detection of a source of pollution including controlling, by the processor, a movement of the automated vehicle based on the gradient to guide the automated vehicle toward the source of the pollution]


With respect to the system claim 32 and the computer program product claim 33 recite substantially similar limitations to those of the method claim 31 rejected above. Additionally Li addresses the system [Paragraph 0013 Figure 1] and computer program product [Paragraphs 0025-0026]. These claims are rejected for substantially the same reasons given above.
Claims 3, 13, and 22
While the combination of Li, Delahaye, Rosti, Davy, and Mantripragada discloses the limitations above, Li does not disclose updating the pollution concentration field based on real-time sensor date comprising: converting the real-time sensor data into a sequence of concentration values associated with height values; generating a magnitude at one or more points associated with the one or more locations of the one or more sensors by combining values associated with the one or more locations in the pollution concentration field and the sequence of the concentration values; or updating the pollution concentration field with the generated magnitudes.
However, Rosti discloses the following:
updating the pollution concentration field based at least in part on the real-time sensor data comprises [see at least Paragraph 0047 for reference to the present invention senses and collects, real-time and near-real-time global air pollution data, and correlates, analyzes, transforms, stores, and presents air pollution information based on such data; Paragraph 0075 for reference to the device providing additional data to the air pollutant data contributing to a three-dimensional characterization of the air pollution data]
converting the real-time sensor data into a sequence of concentration values associated with height values [see at least Paragraph 0047 for reference to the present invention senses and collects, real-time and near-real-time global air pollution data, and correlates, analyzes, transforms, stores, and presents air pollution information based on such data; Paragraph 0067 for reference to the system processing air pollution data periodically through a sequence of analytic steps which result in presentable air pollution information on individual parameters; Paragraph 0077 for reference to each sensor providing a 3D image and in particular vertical column height information of atmospheric trace gases and aerosols from earth’s surface through to stratosphere; Paragraph 0119 for reference to the information presentation software module sending information requests to the database of transformed information which is then transferred from the database of analyzed information is formatted for use by the information preparation and formatting software module]
generating a magnitude at one or more points associated with the one or more locations of the one or more sensors by combining values associated with the one or more locations in the pollution concentration field and the sequence of the concentration values [see at least Paragraph 0077 for reference to each sensor providing a 3D image and in particular vertical column height information of atmospheric trace gases and aerosols from earth’s surface through to stratosphere; Paragraph 0106 for reference to system comparing  and correlating L0 and L1 data to older data including statistically held historical data by a correlation software module in which the correlation is performed by introducing the data into a global atmospheric model, performing calculations to record values of air pollution as correlated with older data; Paragraph 0107 for reference to the resulting correlated data is then passed to a source-correlation module, which correlates air pollution data and wind and weather data obtained from satellites correlated with similar data obtained from ground-based sensors networks, marine networks, automotive mobile networks, and mobile phone/tablet-based sensor networks]
updating the pollution concentration field with the generated magnitudes [see at least Paragraph 0108 for reference to the resulting cross-correlated data being passed to a geospatial correlation module and associated with geospatial coordinates; Paragraph 0109 for reference to the resulting geospatially correlated data being geospatially mapped as air pollution value surface contours in a three-dimensional geospatial model] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the pollution concentration field obtaining and updating functionality of Rosti. Doing so would provide air pollution information in 

With respect to the system claim 13 and the computer program product claim 22 recite substantially similar limitations to those of the method claim 3 rejected above.


Claims 34-36, 6, 9, 16, 19, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S 2016/0370333 A1) in view of Delahaye (WO2017/115053 A1) in view of Rosti (U.S 2017/0127220 A1)in view of Davy et al. ('Composition and source contributions of air particulate matter pollution in a New Zealand suburban town') in view of Mantripragada (U.S 2017/0168487 A1), as applied in claims 31-33, in view of Feng (U.S 2013/0035870 A1).
Claims 34, 35, and 36
While the combination of Li, Delahaye, Rosti, Davy, and Mantripragada disclose the limitations above, Li does not disclose identifying the target area further comprises: the target area including at least on pollution point.
However, Rosti discloses the following:
The method of claim 31, wherein identifying the target area further comprises: the target area includes at least one pollution point [see at least Paragraph 0088 for reference to sensor stations being deployed in a geospatial sector and if there is a known stationary air pollution source, or in dense urban areas, the sensor stations are deployed at a relatively high density, with short distances between stations; 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the target area identification of Rosti. Doing so would provide air pollution information in geospatial format, as well as air pollution information in infographic format, as well as alerts and recommendations for specific actions appropriate to the location of the end user, as stated by Rosti (Paragraph 0119).

While Rosti discloses the limitations above it does not disclose identifying the target area comprising: determining, via one or more algorithms, respective variation gradients of one or more pollutants at respective points associated with the time series data.
However, Mantripragada discloses the following:
identifying the target area further comprises: determining, via one or more algorithms, respective variation gradients of one or more pollutants at respective points associated with the time series data [see at least Paragraph 0067 for reference to the global and local maximum pollution concentrations being detected by predetermined algorithms and that any algorithm that searches for optimal, global maximum, local maximum, local minimum, and global minimum values can be used to search for the highest concentration of pollutants in the atmosphere]
determining the at least one pollution point based on the respective variant gradients [see at least Paragraph 0069 for reference to the automated vehicle adjusting its path by detecting the gradient of concentration of the detected 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area identification method of Rosti to include the algorithm determination of gradients and pollution points of Mantripragada. Deploying sensors and having pollution detection equipment present over a large geographic area is desireable to determine pollution concentrations in different areas to determine an origin of source or source of a particular form of pollution, as stated by Mantripragada (Paragraph 0003).

While Rosti and Mantripagada disclose the limitations above, they do not disclose obtaining time series data associated with concentration values for a time duration from the updated pollution concentration field or determining the target area by identifying a variation tendency from the time series data. 
However, Feng discloses the following:
obtaining time series data associated with concentration values for a time duration from the updated pollution concentration field [see at least Paragraph 0027 for reference to the sampling instants being in a sequence of [... Times AIR, Time POS, Time AIR, Time POS, .... or in the sequence of. . . Time AIR Time AIR, Time POS, Time AIR, Time AIRs. Time POS,... ] in time dimension; Figure 2 and related text regarding the exemplary measurement process; Examiner notes ‘time dimension’ as ‘time series’]
determining the target area by identifying a variation tendency from the time series data [see at least Paragraph 0034 for reference to the optional step S460 within 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Rosti to include the time series data collection and variation tendency analysis of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004). 
 
With respect to the system claim 35 and the computer program product claim 36 recite substantially similar limitations to those of the method claim 34 rejected above.
Claims 6, 16, and 29
While the combination of Li, Delahaye, Rosti, Davy, Mantripragada, and Feng disclose the limitations above, Li does not disclose the target area including at least one pollution area
The method of claim 34, wherein the target area includes at least one pollution area [see at least Paragraph 0088 for reference to sensor stations being deployed in a geospatial sector and if there is a known stationary air pollution source, or in dense urban areas, the sensor stations are deployed at a relatively high density, with short distances between stations; Figure 9 and related text regarding the ground network sensor stations grid from a geospatial perspective]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area identification of Rosti to include the pollution concentration field obtaining and updating functionality of Rosti. Doing so would provide air pollution 

While Rosti discloses the limitations above, it does not disclose aggregating the time series data into at least one category based on a variation tendency of concentration values in the time series data or determine the at least one pollution area based on the at least one category.
However, Feng discloses the following:
identifying the target area further comprises: aggregating the time series data into at least one category based on a variation tendency of concentration values in the time series data [see at least Paragraph 0023 for reference to the processor grouping the plurality of air quality samples into a plurality of air quality samples sets; Examiner notes ‘air quality sample sets’ as categories]
determining the at least one pollution area based on the at least one category [see at least Paragraph 0031 for reference to the found air quality samples forming an air quality set and a representative value of a corresponding sampling duration or a corresponding geographic area; Examiner notes ‘corresponding geographic area’ as a ‘pollution area’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area identification of Rosti to include the time series data collection and pollution point determination of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).

Claims 9, 19, and 27
While the combination of Li, Delahaye, Rosti, Davy, and Mantripragada disclose the limitations above, Li does not disclose determining the contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area comprising: obtaining, for a given candidate site of the candidate sites in the target area, a contribution of the pollution source sites to a type of the given candidate site; determining the pollution influence of each of the pollution source sites on each of the candidate sites in the target area comprises determining the pollution influence of the pollution source sites on the given candidate site based at least in part on the type of the given candidate site and the obtained contribution; the contribution is described by a matrix, and determining the pollution influence of the pollution source sites on the given candidate site further comprises determining a product of the vector and the matrix as the pollution influence of the pollution source sites on the given candidate site. 
Regarding Claim 9, Davy discloses the following: 
The method of claim 31, wherein determining a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area comprises obtaining, for a given candidate site of the candidate sites in the target area, a contribution of the pollution source sites to a type of the given candidate site [see at least Page 144 Section 3.1 Paragraph 1 for reference to five primary source contributors being determined for the PM2.5 analysis; Examiner notes the ‘primary source contributors’ as the ‘type of the given candidate site’; 2.5 and PM2.5-10 in Wainuiomata]
determining the pollution influence of each of the pollution source sites on each of the candidate sites in the target area comprises determining the pollution influence of the pollution source sites on the given candidate site based at least in part on the type of the given candidate site and the obtained contribution [see at least Page 144 Section 3.1 Paragraph 1 for reference to five primary source contributors being determined for the PM2.5 analysis; Examiner notes the ‘primary source contributors’ as the ‘type of the given candidate site’; Paragraphs 1, 2, 5, 6, and 7 on Page 145 for reference to the specific factors making up a certain percentage of the coarse particle mass; Examiner notes the ‘certain percentage’ as the ‘influence of the pollution source’]
the contribution is described by a matrix, and determining the pollution influence of the pollution source sites on the given candidate site further comprises determining a product of the vector and the matrix as the pollution influence of the pollution source sites on the given candidate site [see at least Page 145 for reference to Table 1 displaying the elemental composition of source profiles and contribution to PM2.5 in which the ‘Species’ is displayed on the first column and the ‘Factors’ is displayed one the first row; Examiner notes ‘Species’ as the ‘Type’ and ‘Factors’ as the ‘Source’ similar to Table 2 provided in the Specification; Paragraph 1 of Page 145 for reference to Factor two making up 7% of the PM2.5 mass; Examiner notes percentage as ‘production of the vector and the matrix as the influence of the pollution sources on the given site’] 


While Davy discloses the limitations above, it does not disclose the type of the given candidate site of the candidate sites in the target area being described by a vector.
However, Feng discloses the following:
the type of the given candidate site of the candidate sites in the target area is described by a vector [see at least Paragraph 0028 for reference to the exemplary table 2 displaying the position sample_POSi as (xi, yi, Zi) while the origin Sample_POSo is displayed as (0, 0, 0)]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the vector display of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).
 
With respect to the system claim 19 and the computer program product claim 27 recite substantially similar limitations to those of the method claim 9 rejected above.

While the combination of Li, Delahaye, Rosti, Davy, Mantripragada, and Feng disclose the limitations above, Li does not disclose wherein the algorithm is configured to identify multiple pollutant points and provide a ranking of at least some of the pollutant points.
Regarding Claim 25, Mantripragada discloses the following: 
The method of claim 34, wherein the algorithm is configured to identify multiple pollutant points and provide a ranking of at least some of the pollutant points [see at least Paragraph 0067 for reference to the global and local maximum pollution concentrations being detected by predetermined algorithms and that any algorithm that searches for optimal, global maximum, local maximum, local minimum, and global minimum values can be used to search for the highest concentration of pollutants in the atmosphere; Examiner notes determination between minimum and maximum points to distinguish the highest concentration as ‘ranking’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the algorithm determination of pollutant points of Mantripragada. Doing so would determine pollution concentrations in different areas to determine an origin of source or source of a particular form of pollution, as stated by Mantripragada (Paragraph 0003).

With respect to the system claim 26 recite substantially similar limitations to those of the method claim 34 rejected above.

Claims 10, 19, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S 2016/0370333 A1) in view of Delahaye (WO2017/115053 A1) .
Claims 10, 19, 28, and 30
While the combination of Li, Delahaye, Rosti, Davy, and Mantripragada disclose the limitations above, Li does not disclose selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area.
Regarding Claim 10, Zheng discloses the following: 
The method of claim 31, wherein selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area [see at least Paragraph 0075 for reference to the location identification module further taking into account the geo-distance between these candidate areas by using a Kernel Density Estimation (KDE) to infer the probability that an area is properly situated for an air quality monitor station based on the occurrences of the area in the detected skylines]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the target site determination based on coverage of Zheng. Doing so would provide monetary and energy savings by reducing or 
With respect to the system claim 19 and the computer program product claims 28 and 30 recite substantially similar limitations to those of the method claim 34 rejected above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683